Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-7, 9-13, 20, and 22-23 are pending.
The following claims are rejoined 9-13 and 20*.
Claims 1, 3-7, 9-13, 20, and 22-23 are allowed.

* In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require a method for enhancing characteristics of a plant, comprising: a freezing step, a thawing step, and a generating step, wherein the method comprises a freezing step of more than 100 days where the plant tissue is frozen while continuously decreasing the temperature at a rate of 0.8 degrees Celsius per day and where the lowest temperature is -20 degrees Celsius or less.  The closest prior art is taught by Shi, CN106376341A, January 8, 2017 which teaches a method for breeding bulbs for tulip flowers, comprising treating the tulip bulb with a cold treatment for at least 181 days, however this method does 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663